     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA,

                 -against-                                             ORDER

     LUIS VASQUEZ-EUSEBIO,                                         19 Cr. 868 (PGG)

                              Defendant.

t,

     PAUL G. GARDEPHE, U.S.D.J.:

                   It is hereby ORDERED that there shall be a Curcio hearing in this matter on

     January 7, 2020 at 2:30 p.m. in Courtroom 705 of the Thurgood Marshall United States

     Courthouse, 40 Foley Square, New York, New York.

     Dated: New York, New York
            December 3/, 2019
                                                SO ORDERED.




                                                Paul G. Gardephe
                                                United States District Judge
